Citation Nr: 1603941	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for total left hip arthroplasty.

2.  Entitlement to an evaluation in excess of 50 percent for status post total right hip arthroplasty, prior to May 12, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied an evaluation in excess of 50 percent for a total left hip arthroplasty; and denied an evaluation in excess of 50 percent for status post total right hip arthroplasty.  The Veteran appeals for higher evaluations.

In June 2012, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the RO issued a June 2015 rating decision, in pertinent part, granting a temporary total evaluation for status post total right hip arthroplasty, effective May 12, 2015, and assigned a 50 percent evaluation, effective July 1, 2016.  The Veteran continues to appeal for a higher evaluation for status post right hip arthroplasty, prior to May 12, 2015.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Since the last supplemental statement of the case (SSOC) in October 2013, the Veteran underwent a May 2015 VA examination, which made findings for his left and right hips, and additional VA treatment records from January 2015 to June 2015 have been associated with the claims file.  Although the RO considered the evidence in a June 2015 rating decision, the RO did not consider the evidence and issue a SSOC with regard to the higher evaluation claims on appeal.  Therefore, on remand, the AOJ must issue an SSOC that reflects consideration of the May 2015 VA examination and VA treatment records associated with the record since the issuance of the October 2013 SSOC.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claims for a higher evaluation in excess of 50 percent for total left hip arthroplasty and for a higher evaluation in excess of 50 percent for status post right hip arthroplasty, prior to May 12, 2015, on appeal with consideration of the additional evidence associated with the claims file since the issuance of the October 2013 SSOC, including the May 2015 VA examination and additional VA treatment records.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




